IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LAMAR ADVERTISING OF PENN, LLC           : No. 11 WAL 2018
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
SOUTHMONT BOROUGH ZONING                 :
HEARING BOARD AND BOROUGH OF             :
SOUTHMONT                                :
                                         :
                                         :
PETITION OF: BOROUGH OF                  :
SOUTHMONT                                :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.